Citation Nr: 1547380	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  98-06 513A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urethral stricture with history of urethrotomy, to include as secondary to the service-connected urethral lithiasis.

2.  Entitlement to service connection for syncopal episodes (claimed as seizures).

3.  Entitlement to an initial rating in excess of 10 percent prior to March 14, 2001, for renal lithiasis

4.  Entitlement to a rating in excess of 30 percent from March 14, 2001 through February 8, 2006, for renal lithiasis.

5.  Entitlement to a rating in excess of 10 percent from February 9, 2006, for renal lithiasis.

6.  Entitlement to an initial compensable rating for condyloma acuminata with herpes simplex virus II (HSV II).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to June 1992.

 This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 1997 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This case was previously before the Board in January 2005, August 2009, April 2012, June 2014 and August 2014.  In April 2012, the Board provided decisions for the issues on appeal, excluding entitlement to service connection for syncopal episodes, which was remanded for additional development.  In September 2013, VA informed the Veteran of an option to receive a new discission for the Board to correct an potential errors in his case relating to the duties of the presiding Veterans Law Judge who held his August 2004 hearing.  The Veteran requested that he receive a new decision, and a new hearing.  In June 2014, the Board vacated the April 2012 decisions (the syncopal episodes claim remained remanded).  The August 2014 decision remanded the issues so that the Veteran could testify at a new Board hearing.

The Veteran appeared and testified at a June 1, 2015 Board hearing.  Unfortunately, the hearing did not record properly and a transcript could not be made of the hearing, and it could not be entered into evidence.  On June 7, 2015, the Veteran and his representative were informed that the hearing could not be transcribed and offered the Veteran the opportunity to have an additional hearing.  The Veteran and his representative did not respond to this request.

The 2004 Board hearing transcript is contained in the record.

The Board notes that although the Veteran had two Board hearing before two different Veterans Law Judges, the 2015 Veterans Law Judge does not have to participate in the decision, here, and a three-member panel of judges is not necessary.  VA regulations require that any Veterans Law Judge who conduct a hearing on appeal must participate in any decision made on that appeal.  If more than one Veterans Law Judge has conducted a hearing, the matter will be decided by a three-member panel.  38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  Additionally, a veteran is entitled to have an opportunity for a hearing before all Veterans Law Judges who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Arneson, noted the significance placed on sworn testimony is demonstrated by the fact that "the Board 'must consider' and 'provide adequate reasons or bases for its rejection' of any sworn testimony."  Arneson citing Ashely v. Brown, 6 Vet. App. 52, 56 (1993).  Here, without a transcript of the 2015 hearing, the Board is unable to consider the sworn testimony as that testimony has been lost.  While a Veterans Law Judge may make some notes during a hearing of his or her impression of the claims, they are not so flushed out as to be useful without the transcribed testimony.  And given the number of hearings a Veterans Law Judge hears over a course of months, it would be unreasonable to assume that he or she may remember the details of any one case.  As the 2015 hearing was not transcribed, it does not become a part of the evidence relied on by the Board, and, as such, the 2015 Veterans Law Judge does not need to participate in the rendering of this decision.  Notably, the Veteran was advised that the transcript could not be provided, and was offered the opportunity of an additional hearing; however, he did not respond.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the U.S. Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  Here, in a May 2015 rating decision, the RO denied entitlement to TDIU.  The Veteran was informed of this decision on May 27, 2015.  The Veteran has a year to file a timely notice of disagreement with this decision, from the date of notice of the decision.  38 C.F.R. § 20.302(a).  Thus the issue of TDIU is not currently ripe for Board consideration.

The issue(s) of entitlement to service connection for urethral stricture, and entitlement to increased ratings for renal lithiasis and herpes from April 26, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosed seizure disorder.  His syncopal episodes are not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service, or service-connected disabilities.

2.  For the period prior to March 14, 2001, and the period beginning February 9, 2006, the Veteran's renal lithiasis manifested by recurrent stones with occasional episodes of colic, with no evidence of infection, required catheter drainage, renal dysfunction, or severe hydronephrosis; and no required drug therapy, diet therapy, or invasive or non-invasive procedures more than twice a year. 

3.  For the period from March 14, 2001, to February 8, 2006, the Veteran's renal lithiasis manifested by recurrent stone formation requiring drug therapy, with no evidence of renal dysfunction.

4. At all periods during the course of the appeal, the Veteran's condyloma acuminata with HSV II has manifested by intermittent genital warts and herpes lesions associated with slight crusting, oozing, or itching, and affecting a small, unexposed area of less than 5 percent of the total body, with the use of oral and topical medications but no systemic immunosuppressive medications; with no evidence of ulceration, marked disfigurement, exceptionally repugnant condition, systemic or nervous manifestations, scarring or limitation of function.


CONCLUSIONS OF LAW

1.  The criteria for service connection for seizures have not been met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).

2.  For the period prior to March 14, 2001, the criteria for a rating in excess of 10 percent, but no higher, for renal lithiasis have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2015).

3.  For the period from March 14, 2001, through February 8, 2006, the criteria for a rating of 30 percent, but no higher, for renal lithiasis have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2015).

4. For the period beginning February 9, 2006, the criteria for a rating of 10 percent, but no higher, for renal lithiasis have been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.115a, 4.115b, Diagnostic Codes 7508, 7509 (2015).

5. The criteria for a compensable rating for condyloma acuminata with HSV II have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-7806, 7819 (1997, 2003, & 2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002). 

These notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided to a claimant prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

However, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  In such cases, the intended purpose of the VCAA notice has been fulfilled and no additional notice is required as to downstream issues, including the disability evaluation.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Concerning the remaining claims that are decided herein, the Veteran was notified in November 2002 and May 2003 of the evidence and information necessary to substantiate his service connection claims and an increased rating, and of the responsibilities of the Veteran and VA in obtaining such evidence.  The Board notes that these letters were provided after the initial unfavorable rating decision was issued in September 1997.  However, this timing defect was cured by the subsequent readjudication of the Veteran's claims, including in a March 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Additionally, the Veteran testified as to each of his claimed disabilities during the August 2004 Board hearing before the undersigned Veterans Law Judge.  As has been addressed above, the Veteran was afforded a 2015 Board hearing in relation to the determination in Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).   However, the 2015 hearing could not be transcribed.  The Veteran did not reply to an option to have a third hearing address his claims.  

There is no indication or argument that any notification deficiencies have resulted in prejudice or otherwise affected the essential fairness of the adjudication of the Veteran's claims.  He and his representative have submitted pertinent evidence and made pertinent arguments in support of his assertions as to both service connection and a higher initial disability rating.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Concerning the duty to assist, the Veteran's service treatment records have been obtained and considered.  As directed in the prior remands, VA associated his Certificate of Release or Discharge from Active Duty (DD Form 214) with the claims file.  Additionally, pertinent, outstanding VA treatment records, as well as private records for which the Veteran provided sufficient authorization, have been obtained.  The Board is remanding the increased rating claims from April 26, 2010, as that is the date of the last VA examination addressing these issues, and there are limited treatment records contained in VBMS after 2010.  Records and decisions related to the Veteran's disability benefits from the Social Security Administration  (SSA) were also obtained.  

The Board notes that the complete records concerning the Veteran's workers' compensation were not obtained, due in part to his failure to fully complete the necessary authorization.  See Wood v. Derwinski, 1 Vet. App. 190, 193   (1991) (stating that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  There is no indication that the absence of any records concerning the workers' compensation claim will result in prejudice as to any other issue that is denied herein.

The Veteran has also been afforded several VA examinations concerning his claimed disabilities.  As directed in the prior remands, he was afforded VA examinations concerning the nature and etiology of his claimed urethral strictures, as well as to determine the current severity of his renal lithiasis and condyloma acuminata with HSV II, in April 2010.  An addendum was also provided as to the urethral strictures in November 2010.  The Veteran was provided VA examinations to address his claimed syncopal episodes in 2012 and 2014.  The examiner reviewed the records, interviewed the Veteran, and provided nexus opinions with rationales.  The Board notes that the Veteran's representative has argued that the most recent genitourinary examination was inadequate, in that the examiner was unable to offer an opinion as to the etiology of the claimed urethral strictures without resorting to speculation.  See April 2011 brief.  As noted, the Board is remanding the increased rating claims from April 2010 for additional development, including updated genitourinary examination and additional nexus opinion.

VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on these claims at this time.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110;38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d .

In order to establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d) or a service-connected disease.  Epilepsy is a chronic disease under 38 C.F.R. § 3.309(b).  Here, however, as there is no medical evidence that the Veteran was diagnosed with epilepsy during the one-year period following service, service connection for seizures on a presumptive basis as a result of epilepsy is not applicable.

Service connection may be granted to a Persian Gulf War Veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. § 1117(a) (1); 38 C.F.R. § 317(a) (1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117(a) (2) ; 38 C.F.R. § 3.317(a) (2) .

In May 1996, the Veteran underwent neuropsychological testing.  It was noted that the Veteran's problems with memory and concentration were likely due to psychological factors and not organically based neuropsychological deficits.  He had strong somaticizing tendencies on testing.  This 'type of individual typically presents with multiple medical complaints and symptom presentation is often in excess of expectations based on underlying pathology.

In December 1996, the Veteran reported episodes of syncope every other day, with onset two months prior.  He had a family history of a father who would "pass out."  He reported seeing "fireworks", feeling dizzy and having insomnia.  A Persian Gulf Syndrome examination did not show any significant treatable problems.  In March 1997, the Veteran reported loss of consciousness and seeing "fireworks."  A CT of the brain was negative.  And EEG and 24-hour Holter monitor showed normal sinus rhythm.  He was not provided with a diagnosis other than rule out seizure disorder.  A July 1997 the Veteran reported syncope started seven months prior.  The record noted that testing had not revealed any organic etiologies.  An August 1997 neurology evaluation noted that the Veteran's syncopal episodes were "not interpreted as related to service experience during the Persian Gulf War."

A September 2000 record noted that the Veteran's work-up history for his reported seizures was negative for any pathology; however, he reported valproic acid helped.  He described his seizures as "blackouts" and stated that they occur exclusively when he is relaxing.  In March 2001, the Veteran reported that he fell during a seizure.  He was on valproic acid, but he reported several seizures per week, but "getting under control."  He was diagnosed with a seizure disorder.   A January 2002 neurology record noted that the Veteran described brief seizures accompanied by dizziness, auras, and loss of consciousness.  His neurological examination was unremarkable.  He was assessed with a partial seizure disorder.  

During his 2004 Board hearing, the Veteran testified that his headaches and blackout seizures did not start in service, but began a year or so after his discharge from service.  His seizures came along "with headaches and neck pain."  He reported once a month syncopal episodes.

In July 2005, the Veteran denied seizures and visual disturbances.  He reported blackouts and dizziness; however, there were no medical findings.  In October 2008, the Veteran reported he was worried about his memory due to a strong family history of Alzheimer's disease.  He denied seizures, head traumas or loss of consciousness.  

In May 2012, the Veteran was afforded a VA examination.  The examiner noted that the Veteran had been diagnosed with "seizure disorder" in the past.  The Veteran reported he had seizures since the 1980s.  he reported he had not had a seizure for approximately 7 years.  He denied having syncope.  The examiner noted that in October 2000 the Veteran was evaluated by neurology and an impression of partial complex seizures was made without any confirmatory evidence as the Veteran had two negative EEGs.  The examiner found that there was no current evidence of a seizure disorder, and as there are "no further complaints the partial complex seizures are in remission.  The examiner noted that a partial complex seizure is a diagnosed disorder, and therefore not an undiagnosed illness.  The examiner found that the Veteran's seizure disorder was less likely than not related to or aggravated by military service as his service treatment records were absent for any complaints or diagnoses.  The examiner also opined that his seizure disorder was not due to any of his service-connected disabilities, as none of his service-connected disabilities were etiologic factors for seizure disorders.  The examiner noted that seizures are caused by abnormal electrical activity in the brain.

In December 2014, the Veteran was afforded a second VA examination.  The Veteran reported that he was out of the service for one year when he began having spells where he would have palpations and chest pain and gasp for air.  He stated he would breathe "real fast and not actually pass out."  He reported that he was ever diagnosed with seizures or ever had seizures.  He reported he has not had any of these "episodes" in many years, and that this condition has completely resolved.  The examiner noted that a June 1999 EEG was normal, a June 2013 neuropsychologic test revealed a family history of dementia, and that the Veteran was having cognitive problems.  His cognitive problems were thought to be the early stages of a neurodegenerative disorder, but it was noted that it was unclear if the Veteran's testing was a "true reflection of his cognitive functioning or more indicative of insufficient effort put forth on tasks."  He was given a diagnosis of Dementia disorder until other etiologies (such as psychological issues,) could be ruled out.  Following review of the record and interview of the Veteran, the examiner opined that the Veteran's seizure disorder/syncopal episodes were less likely than not incurred in service because there was no confirmed diagnosis of either syncope or a seizure disorder.  There was no evidence in his service treatment records of complaint or diagnosis of syncope or a seizure disorder.  And post-separation medical records noted syncope and pre-syncope, a history of seizures and a possible partial seizure disorder; however all neurological work up for this has been negative.  The examiner also noted the Veteran does not have a chronic disability consisting of syncopal episodes or seizures.  While records between 1996 and 2002 mention seizure and syncope, the conditions were never confirmed by objective medical testing.  As such, there is no evidence of a previously chronic disability.   

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)

Here, the Board does not find the Veteran's statements regarding the onset and symptoms of his syncopal episodes/seizures/"blackouts" to be entirely credible.  Notably, in December 1996, the Veteran reported his episodes began one to two months prior.  During his 2004 hearing, the Veteran reported his seizures began roughly a year after his discharge.  During his 2012 VA examination, the Veteran reported that his episodes began in the 1980s.  And, lastly, during the 2014 examination, the Veteran reported episodes started a within a year after discharge.  During his 2014 examination the Veteran described chest pain and difficulty breathing, and denied loss of consciousness.  However, in 1996, the Veteran described flashes of light and loss of consciousness.  The record also contains neuropsychological testing from 1997 and 2013 that indicates that the Veteran may either exaggerate his symptoms or not answer test questions entirely accurately.  Additionally, the 2013 testing indicates that the Veteran's discrepancies in reporting details may be the result of dementia. 

Given that the VA medical records from 1996 and 1997 are contemporaneous to the Veteran's first reports of seizure/syncopal episodes, the Board will give them the greater weight when describing the onset of the episodes.  As such, the competent and credible evidence shows that the Veteran first had seizures or syncopal episodes in 1996, or roughly four years after his discharge from service.  As noted above, the testing related to the Veteran's complaints of seizure-like episodes did not result in a confirmed diagnosis.  All of his neurological testing, including two EEGs, were normal.  The 2012 and 2014 examiner found that the Veteran did not have a confirmed diagnosis related to his symptoms that were described as partial seizures and syncopal episodes.   The examiner found that these episodes could not be related to his service or service-connected disabilities as he did not have onset in service, and seizures are due to abnormal electrical activity in the brain.

As the claims file does not contain a definitive diagnosis of a seizure disorder/syncopal disorder, entitlement to service connection for a seizure disorder must be denied.  The Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule is not applicable in this case.  See 38 U.S.C.A. §  5107(b) ; 38 C.F.R. § 3.102; Ortiz v. Principi, supra; Gilbert v. Derwinski, supra.


Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27   (1999).

Renal lithiasis

The Veteran was assigned an initial noncompensable rating for renal lithiasis (or kidney stones) effective as of April 29, 1996.  The rating was assigned under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7508, for nephrolithiasis.  This code provides that nephrolithiasis should be rated as hydronephrosis, except where there is recurrent stone formation requiring one or more of the following: (1) diet therapy; (2) drug therapy; or (3) invasive or non-invasive procedures more than two times per year.  If evaluated under this code, the rating assigned will be 30 percent.  38 C.F.R. § 4.115b, DC 7508. 

Hydronephrosis warrants a 10 percent rating where there is only an occasional attack of colic, not infected and not requiring catheter drainage.  A 20 percent rating is warranted for frequent attacks of colic, requiring catheter drainage.  A 30 percent rating is warranted for frequent attacks of colic with infection (pyonephrosis), kidney function impaired.  Severe hydronephrosis is to be rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7509; see also 38 C.F.R. § 4.115a (setting forth the criteria for rating renal dysfunction from 0 to 100 percent).

In this case, the Veteran has complained consistently of recurrent kidney stones, associated with pain when passing the stones.  These lay statements are generally consistent with the available treatment records, which note a longstanding history of renal stones, and the occasional report of passing a stone.  See, e.g., October 2002 VA psychiatric consult (reporting that he is passing a kidney stone and is in daily pain); August 2004 hearing transcript (reporting stones that recur on a monthly basis with severe pain); July 2005 VA examination report (reporting passing about 100 kidney stones over the years); April 2010 VA examination report (reporting passing about 20 stones in the last 10 years, with the most recent about a month ago, associated with pain and other symptoms that resolved after passing the stone).

This evidence meets the criteria for a 10 percent rating throughout the appeal based on occasional attacks of colic under DC 7509.  There is no evidence of infection, required catheter drainage, renal dysfunction, or severe hydronephrosis.  Treatment records from January 2000, February 2005, September and December 2006 and the April 2010 VA examination report include diagnostic studies and bloodwork which have shown no hydronephrosis, and no evidence of renal dysfunction. Specifically, a March 2006 record noted a February 2004 ultrasound of the kidneys where there was no identifiable hydronephrosis or calculi.  A September 2006 VA treatment record from the urology included a February 2005 CT of the kidneys which revealed no nephrolithiasis or hydronephrosis.  As such, a rating in excess of 10 percent is not warranted for renal lithiasis for any period on appeal under DC 7509.

Under DC 7508, the Veteran's renal lithiasis warrants a 30 percent rating from March 14, 2001 to February 8, 2006.  Treatment records indicate that the Veteran underwent medical procedures to dissolve kidney stones prior to 1996, and once in 1999.  These medical procedures would be less than twice a year.  There is no evidence of diet therapy for kidney stones.  He was placed on a diet in 2000 for weight loss, but there was no reference to renal lithiasis or stones.  Additionally, in 2010, the Veteran denied any treatment for his kidney stones since 1995 or 1996, and he has not claimed to have been placed on a regulated diet concerning his renal lithiasis.  The Veteran has stated that he drinks a lot of water when he is trying to pass a stone, and does not seek medical treatment.  There are limited treatment records regarding his kidney stones past 1996.  In February 2007, the Veteran was encouraged to drink 8 glasses of water a day; however, this does not constitute diet therapy.

On March 14, 2001, the Veteran was prescribed medication to treat his renal lithiasis with recurrent stone formation.  VA medication lists show that the Veteran was on Allopurinol for relief os his kidney stones dated March 14, 2001.  Medication lists from July 2001 and December 2003 include Allopurinol for kidney stones.  In March 2004, the Veteran reported taking Allopurinol for kidney stones for years.  However, no medication for renal lithiasis or kidney stones, to include allopurinol, is noted or reported in treatment records prior to March 14, 2001, or during the prior VA examinations.  Although the Veteran continued to report taking medication for his kidney stones during the August 9, 2004 Board hearing, VA treatment records dated from February 9, 2006, forward, do not reflect any active medication for renal lithiasis or stones.

A March 2006 VA urology note showed the Veteran was on on Proscar (enlarged prostate), Flomax (enlarged prostate), Cipro (bacterial infections), and Levitra (erectile dysfunction).  

A September 15, 2006 VA urology note indicated the Veteran was to remain on Proscar (enlarged prostate), Flomax (enlarged prostate), Cipro (bacterial infections), Levitra (erectile dysfunction), Nystatin (fungal infections), and Famvir (antiviral drug for herpes viruses). 

A December 2006 VA treatment record noted a very small left renal cyst.  Medications for enlarged prostate and erectile dysfunction were continued, and an additional medication for a possible urinary tract infection was provided.  March, June and December 2006 lists of the Veteran's medications did not include medications for his kidney stones.  

In April 2010, the Veteran was afforded a VA examination in conjunction with his claims.  He reported he could not recall when he had his first kidney stone but that it happened while he was in service.  He stated that since then, he has passed multiple stones; all of them were small and did not involve medical intervention except once in 1995 where he received laser treatment to break down stones in his right kidney.    He reported he had passed about 20 stones in the last 10 years, with the last one a month ago. He stated he did not seek any treatment for his most recent kidney stone.  He reported back pain, nausea and a burning sensation which would resolve after passing the small stones.  Ultrasounds in 2006 and a CT in 2005 did not reveal kidney stones.  Testing from October 2009 showed he did not have renal dysfunction, and his renal blood tests were normal.  He had no urinary symptoms at the time of the examination or during the periods when he was not directly passing a stone.  His erectile dysfunction was noted to not be related to his kidney stones.  

May 31, 2012 and November 26, 2012 records of the Veteran's prescription medications did not include medication for kidney stones.  Records up to January 2015 did not include records of ongoing renal stones or medication for renal stones.  However, a July 25, 2014 letter sent to the Veteran by his VA physician noted that he had unusual laboratory results and he wanted the Veteran to have a CT of his kidneys and bladder done, and repeat blood testing to test for kidney function. 

Accordingly, the Board resolves all reasonable doubt in the Veteran's favor and finds that he had recurrent stone formation that required prescribed medication from March 14, 2001 through February 8, 2006.  As such, he is entitled to a 30 percent rating under DC 7508 for this period.  However, as there is no evidence of drug therapy, diet therapy, or procedures to treat renal lithiasis more than two times per year from February 9, 2006, forward, the Veteran is not entitled to a rating under DC 7508 for this period. Moreover, as discussed above, the evidence does not warrant a rating in excess of 10 percent for any period on appeal under DC 7509.

In summary, the Veteran is entitled to staged ratings for his renal lithiasis.  See Fenderson, 12 Vet. App. at 126-27.  Specifically, he is entitled to a rating of 10 percent, but no higher, for his renal lithiasis for the period prior to March 14, 2001; a rating of 30 percent, but no higher, for such disability for the period from March 14, 2001, through February 8, 2006; and a rating of 10 percent, but no higher, for the period beginning February 9, 2006.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher evaluation for the Veteran's renal lithiasis.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Condyloma acuminata with HSV II

The Veteran was assigned an initial noncompensable rating for condyloma acuminata with HSV II (herpes) based on his 1996 claim.  The Board notes that condyloma acuminata refers to lesions on the genitals, or genital warts.  See Dorland's Illustrated Medical Dictionary 409 (31st ed. 2007).  Such rating was assigned under 38 C.F.R. § 4.118, DC 7819, for benign skin neoplasms. 

The lay and medical evidence of record reflects that the Veteran has had occasional flare-ups or outbreaks of genital warts and herpes, associated with pain or burning, itching, crusty lesions, and occasional oozing during flare-ups throughout the appeal.  The herpes has flared-up intermittently or generally once every month or two.  The genital warts have flared up less frequently, or once every several years.  The Veteran has been prescribed oral and topical medications to treat such conditions.  He has generally taken the oral medication on a regular basis, supplemented by topical cream during breakouts.  There is no evidence of scarring, and the condition only affects the genitals, or a non-exposed area.  See, e.g., VA examination reports dated in July 1996, February 2000, July 2005, April 2010; VA treatment records dated in October 1996, January 1998, September 2006.

The Board notes that the Veteran was provided a VA examination in conjunction with his claim in April 2010.  At the time of the examination, the Veteran did not have a herpes outbreak and there were no lesions or warts to be examined.  The record does contain treatment records for the periods of outbreak.

During the appeal, the regulations pertaining to the evaluation of skin disabilities were amended twice.  See 67 Fed. Reg. 49,590 (July 31, 2002) (effective August 30, 2002); 73 Fed. Reg. 54,708 (effective October 23, 2008).  Where laws or regulations change while a claim is pending, the version most favorable to the Veteran applies, absent contrary Congressional or Secretarial intent.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. at 312-13 (1991). 

The Veteran's claim was pending at the time of the 2002 regulatory amendment, and there is no VA or legislative limitation of the effective date of this amendment. As such, he is entitled to application of the criteria that are the most favorable to his claim (i.e., the criteria in effect prior to and after August 30, 2002).  However, an award based on the amended regulations may not be made effective before the effective date of the change.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114. 

In contrast, the 2008 amendments were specifically made effective only to applications received on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  See 73 Fed. Reg. 54,708.  In this case, the Veteran's claim was received in 1996, and he has not requested consideration under the amended provisions. Therefore, the rating criteria in effect from October 23, 2008, forward are not for consideration.

Accordingly, the Board will evaluate the Veteran's condyloma acuminata with HSV II under the criteria in effect prior to August 30, 2002, and the criteria in effect from August 30, 2002, through October 22, 2008, keeping in mind that the revised criteria may not be applied prior to the effective date of the change.  The Board notes that the criteria for rating skin disabilities other than scars have remained the same from August 30, 2002, forward, so those criteria are also for consideration.

Prior to August 30, 2002, the criteria of DC 7819 for benign new growths of the skin provided that such a disability was to be rated as scars, disfigurement, etc.; or as for eczema, dependent upon location, extent, and repugnant or otherwise disabling character of manifestations.  38 C.F.R. § 4.118 (1997). 

Eczema was assigned a noncompensable rating for slight, if any, exfoliation, exudation or itching, if on a nonexposed surface or small area.  A 10 percent rating was warranted for eczema with exfoliation, exudation or itching, if it involved an exposed surface or extensive area.  A 30 percent rating was assigned for eczema with exfoliation or itching constant, extensive lesions, or marked disfigurement.  A 50 percent rating was assigned for eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if it was exceptionally repugnant.  38 C.F.R. § 4.118, DC 7806 (1997). 

Scars other than of the face, head, or neck, and non-burn scars were assigned a 10 percent rating for scars that were superficial, poorly nourished, with repeated ulceration; or for scars that were superficial, tender and painful on objective demonstration.  Otherwise, scars could be rated based on limitation of function of the affected part.  38 C.F.R. § 4.118, DCs 7803, 7804, 7805 (1997).

The Veteran is not entitled to a compensable rating for his condyloma acuminata or HSV II under these rating criteria.  Specifically, he has had only slight crusting, oozing, or itching associated with intermittent and small lesions on a nonexposed surface, namely, his penis.  There is no evidence of ulceration, marked disfigurement, exceptionally repugnant condition, or systemic or nervous manifestations.  As such, a 0 percent (noncompensable) rating is appropriate under DC 7806. Further, there is no evidence of scarring or limitation of function to warrant a rating under DCs 7803 to 7805.  See 38 C.F.R. §§ 4.118 (1997). 

Effective August 30, 2002, DC 7819 provides that benign skin neoplasms are rated as disfigurement of the head, face, or neck (DC 7800), scars (DCs 7801 through 7805), or impairment of function.  

The Board notes that revised DC 7820 provides that infections of the skin not listed elsewhere (including viral diseases), provides that such condition should be rated under those same criteria, or as dermatitis (DC 7806), depending upon the predominant disability.  See 38 C.F.R. § 4.118 (2003).

As the Veteran's condition affects the genitalia, DC 7800 is not for consideration.  Under 7801, scars in other areas that are deep or cause limited motion warrant a 10 percent rating where they exceed an area of 6 square inches (39 sq. cm.).  Under 7802, scars in other areas that are superficial and do not cause limited motion warrant a 10 percent rating where they cover an area of 144 square inches (299 sq. cm.) or greater. Otherwise, superficial scars that are unstable (DC 7803) or painful on examination (DC 7804) warrant a 10 percent rating.  Scars may also be rated on limitation of function of the affected part (DC 7805).  38 C.F.R. § 4.118, (2003). 

Under the revised provisions of DC 7806, dermatitis or eczema will be assigned a 10 percent rating where at least 5 percent, but less than 20 percent, of the entire body or of exposed areas are affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  Higher ratings are available where larger percentages of the entire body or exposed areas are affected, or longer periods of systemic therapy such as corticosteroids or other immunosuppressive drugs are required.  See 38 C.F.R. § 4.118, DC 7806 (2003).

In this case, there is no evidence of scarring or impairment of function due to the Veteran's condyloma acuminata or HSV II.  As such, a rating is not warranted under DCs 7801 through 7805, as directed by DC 7819 for benign skin neoplasms.  See 38 C.F.R. § 4.118 (2003).  

With regard to the criteria for eczema or dermatitis under DC 7806, the Veteran's lesions affect his genitalia, or an unexposed area, and there is no evidence of at least 5 percent of the body affected.  The Veteran's medications to treat his genital warts or herpes have included Zovirax, Acyclovir, and Famvir or Famciclovir.  Although these included oral forms, they are not immunosuppressive in nature.  The Board notes that the Veteran was prescribed Prednisone in February 2007.  However, this was for undifferentiated spondyloarthropathy, and not for his genital warts or herpes.  Accordingly, a compensable rating is also not warranted under DC 7806.  See 38 C.F.R. § 4.118 (2003).

Although not strictly applicable, the Board has reviewed the criteria in effect since the 2008 amendments.  See 38 C.F.R. § 4.118, DCs 7800-7806, 7819, 7820 (2015).  However, the Veteran is not entitled to a compensable rating under such criteria for his genital warts or herpes for the same reasons as discussed above (limited area covered by outbreak, no systemic treatment, etc.) 

The Board observes that the Veteran's arguments and evidence primarily concern a skin condition involving the entire body.  See, e.g., May 1999 statement from the Veteran's wife; August 2004 hearing transcript.  However, the Veteran is only currently service-connected for condyloma acuminata, or genital warts, with HSV II.  As such, any warts, lesions, or other skin symptoms on other areas of the body are not relevant for this issue on appeal.  Moreover, the separate issue of service connection for stucco keratoses with verruca vulgaris, which concerned warts and other lesions on the body in general, was also denied in the September 1997 rating decision.  The Veteran did not appeal from that determination but, rather, only appealed from the denial of service connection for the skin condition of condyloma acuminata with HSV II in his 1997 notice of disagreement.  If the Veteran wishes to reopen that previously denied claim, he may apply to do so at his local RO.

In summary, the Board finds that the Veteran is not entitled to a compensable rating for his condyloma acuminata with HSV II.  All possibly applicable diagnostic codes have been considered, and there is no basis to assign a higher evaluation for such disability.  See Schafrath, 1 Vet. App. at 593.  Staged ratings are not appropriate, as the severity of the Veteran's disability has been relatively stable throughout the period on appeal, and any increases in severity were not sufficient for a higher rating.  See Fenderson, 12 Vet. App. at 126-27.

Extraschedular

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1).  An extra-schedular rating is warranted under such provision if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

Here, the manifestations of the Veteran's renal lithiasis and condyloma acuminata with HSV II are fully contemplated by the schedular rating criteria.  Therefore, the rating criteria reasonably describe his disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture for each condition.  Moreover, there is no indication of any marked interference with employment or frequent periods of hospitalization due to such conditions.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Id.   

As noted above, the Veteran's claim for TDIU was referred to the RO in the 2012 Board decision.  In May 2015, the RO denied entitlement to TDIU.  The Veteran has until one year from the notice of the May 2015 denial to file a notice of disagreement with that decision and begin the appeal process. 

The Veteran's increased rating claim for renal lithiasis has been granted to the extent described above based, in part, on the application of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher rating than those assigned herein for renal lithiasis, or a compensable rating for condyloma acuminata with HSV II, the benefit of the doubt doctrine does not apply.  Claims of entitlement to increased ratings from April 15, 2010 are being remanded for additional development.  As such, his claims, in part, must be denied in this regard.  38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a seizure disorder is denied.

For the period prior to March 14, 2001, a rating of 10 percent for renal lithiasis is granted.

For the period from March 14, 2001, through February 8, 2006, a rating of 30 percent for renal lithiasis is granted.

For the period beginning February 9, 2006, a rating of 10 percent for renal lithiasis is granted. 

A compensable initial rating for condyloma acuminata with HSV II is denied.


REMAND

Increased ratings

The issues of increased ratings for renal lithiasis and condyloma cuminata with HSV II from April 15, 2010 must be remanded for additional development.  The virtual record contains VA treatment records up to 2015, and the last VA examination addressing these service-connected disabilities is from April 2010.  As the examination is now 5 years old, the claims should be remanded updated VA examinations.  The Board notes that as of July 2014, the Veteran's urologist was concerned for his kidney function and had directed that additional blood testing and a CT be performed.  As such, ongoing VA treatment records should also be obtained.

Urethral Stricture

The Veteran has argued that he is entitled to service connection for urethral stricture on a direct basis, and as secondary to his service-connected renal stones.  The Veteran argued during his 2004 hearing that he developed stricture as a result of the renal stones, including the removal of one stone in 1995, causing scarring.

During the April 2010 VA examination, the examiner noted that there was no evidence of urethral stricture until four years after separation from service.  The examiner noted that the Veteran's urethral stricture could not be related to service without resort to speculation.  In November 2010, the examiner provided an addendum opinion.  The examiner noted the Veteran was diagnosed with urethral stricture in November 1996, more than 4 years after service, and thus could not be related to service without resort to speculation.  Regarding the secondary service connection theory, the examiner noted that the cause of the urethral stricture was not known. 

A July 1996 urethrogram showed a "very high post-bladder lip, unable to go over it into the bladder.  No stricture seen. Urethra normal."  In October 1996, the Veteran underwent a direct vision urethrotomy, and was diagnosed with urethra syndrome.  A March 1998 urethrogram showed "very minimal stricture of the mid-anterior penile urethra and decreased caliber of the penile urethra.  A January 1999 record noted that the Veteran had minimal obstruction with fullness throughout the collecting system of the left kidney and ureter via intravenous pyelogram.  

On remand, the Veteran should be afforded an additional nexus examination which addresses whether the Veteran has urethral stricture or some other urethral disorder, and whether any diagnosed disorder is related to service or to his service-connected renal lithiasis.


Accordingly, the case is REMANDED for the following action:

1.  Obtain ongoing VA treatment records.  Specifically include any follow-up blood tests and CT scans from after July 2014.  

2.  Schedule the Veteran for a VA examination to address his claim for service connection for urethral stricture.  After a review of the record and interview and examination of the Veteran, the examiner should state whether the Veteran, at any time from 1996 onward, had urethral stricture or any other urethral disorder.  Following the list of urethral diagnoses, the examiner should opine:

(a) Is it at least as likely as not (50/50 probability or greater) the Veteran's urethral disorder began during or is otherwise due to his active service?

(b) Is it at least as likely as not (50/50 probability or greater) the Veteran's urethral disorder was caused by one of his service-connected disabilities (to include treatment for these disabilities)?  The examiner should address the Veteran's claim that he developed urethral stricture due to treatment to remove kidney stones, to include due to scarring.

The examiner must provide a complete rational for all opinions expressed.

3.  Schedule the Veteran for a VA examination to address the current level of disability of his renal lithiasis.

4.  Schedule the Veteran for a VA examination to address the current level of disability of his condyloma cuminata with HSV II.  Attempt to schedule the examination during break out of the disease symptoms.

5.  After the above is complete, readjudicate the Veteran's claim.  If a complete grant of all applicable benefits for each claim is not awarded, issue a supplemental statement of the case (SSOC) to the Veteran, and he should be given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


